*221On Rehearing.
nuimu.-T, Txascra
The argument on rehearing has not changed our interpretation of Article 2166 (2162) of the Civil Code as given «^us in our original opinion and to which we adhere. But considering the complaint of counsel for the defeated materialmen that they have Been taken hy surprise hy the application of the law of imputation as made hy us and that it is in their power to show that the payments were imputed hy them to privileged debts^and believing that the ends of justice will he subserved hy furnishing them á full opportunity of so doing.
It is ordered that the judgment of the District Court appealed from and the decree of this Court herein are both reversed and set aside^and that this case he remanded to the District Court to he there tried and decided in accordance with the views expressed in the original opinion herein, with this addition^ that the imputation^ of payment to debts of equal dignity and date aheiii i4Me shall not be made in proportion to the number of debts hut in proportion to the amount of the several claims. 28 Demol p. 45S 53; 12 Duranton * 194; and that the burden of proof shall lie with the materialmen to show that the imputation hy them ma.de was according to law;
It is further ordered tha.t the costs of this appeal he paid hy the materialmen.